Citation Nr: 0817883	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina which continued the 
previously assigned 10 percent rating for degenerative joint 
disease of the lumbosacral spine.  Thereafter, the veteran 
perfected an appeal as to the evaluation assigned for his 
service-connected lumbar spine disability.

In an October 2003 rating decision, the RO assigned a 20 
percent rating for degenerative joint disease of the lumbar 
spine with residuals, effective from January 24, 2003 (the 
date of the veteran's increased rating claim).  In addition, 
the RO granted entitlement to service connection and assigned 
a 10 percent rating for left leg numbness associated with the 
veteran's service-connected lumbar spine disability, 
effective February 25, 2003.

In a July 2007 rating decision, the RO granted entitlement to 
service connection and assigned a 20 percent rating for left 
leg sciatic nerve radiculopathy associated with the veteran's 
service-connected lumbar spine disability (incorporating the 
prior rating assigned for left leg numbness), effective March 
3, 2005.

In May 2008, a Deputy Vice-Chairman of the Board granted the 
motion of the veteran's representative to advance this case 
on the Board's docket, pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Court also recently issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concerning increased-
compensation claims and finding that section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the veteran's claims for higher ratings is provided.

The Board notes that the veteran last had a detailed VA spine 
examination in March 2005.  Physical examination findings 
discussed in the January 2007 VA spine examination report did 
not list detailed range of motion findings and only indicated 
that the veteran's back motion, especially forward, was 
somewhat limited with a back brace in place.  VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the RO should arrange for the veteran to undergo 
a VA spine examination to determine the severity of his 
degenerative joint disease of the lumbar spine.  

In February 2008, the veteran's representative submitted 
additional evidence to the Board in support of the veteran's 
claim.  Additional new evidence associated with the record 
consists of VA treatment records dated from February 2007 to 
January 2008 and is pertinent to the veteran's increased 
rating claim.  Unfortunately, the statements submitted by the 
veteran and his representative did not include a waiver of 
agency of original jurisdiction review of this evidence.  As 
the veteran has not waived agency of original jurisdiction 
consideration of the evidence submitted in February 2008, the 
case must be remanded for additional development.  See 38 
C.F.R. § 20.1304(c) (2007).

As a final matter, the Board notes the RO should readjudicate 
the veteran's claim for entitlement to a rating in excess of 
20 percent for degenerative joint disease of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon the claimant's 
daily life and employment.  The AMC/RO 
should also provide notice of the specific 
criteria necessary for entitlement to a 
rating in excess of 20 percent for 
degenerative joint disease of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (to include the General Rating 
Formula for Diseases and Injuries of the 
Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), for entitlement 
to a rating in excess of 10 percent for 
left leg numbness under 38 C.F.R. § 
4.115b, Diagnostic Code 8521 (2007) and 
for entitlement to a rating in excess of 
20 percent for left leg sciatic nerve 
radiculopathy under 38 C.F.R. § 4.115b, 
Diagnostic Code 8520 (2007). 

2.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran for 
a VA orthopedic examination to determine 
the current severity of his service-
connected lumbar spine disability.  Prior 
to any scheduled examination, the claims 
folder and a copy of this remand must be 
made available and reviewed by to the 
physician conducting the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  All appropriate tests, studies 
(to include X-rays) and/or consultations 
should be accomplished (with all results 
made available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

With respect to the lumbar spine, the 
examiner should also indicate whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with any affected joint.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  Reasons and bases for any 
opinion rendered are to provide sufficient 
discussion of the disability and any 
adverse opinions found in the record.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder. The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and 38 C.F.R. § 
4.115b, Diagnostic Codes 8520, 8521 (2007) 
as well as all of the evidence added to 
the record since the July 2007 SSOC.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

